Citation Nr: 0947494	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral 
degenerative joint disease of the knees.

In January 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

This appeal was previously before the Board in July 2007, 
August 2008, and May 2009.  The Board remanded the claim in 
May 2009 for additional development.  The case has been 
returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In the August 2008 remand, the Board noted that statements 
made by the March 2008 VA examiner raised the question of 
whether the Veteran's right knee injuries during service may 
have contributed in some way to his current right knee 
problem.  In August 2008, the Board had remanded the claim, 
in part, for a clarification of the March 2008 examination.  

That remand noted that the Veteran's records indicated he had 
a football injury to the right knee prior to service.  
Therefore, in its August 2008 remand, the Board requested 
that the March 2008 examiner, if available, review the claims 
file and give his opinion regarding the possibility that the 
Veteran had a pre-existing injury, and whether such injury 
may have been aggravated by service.

The case was returned to the examiner, who provided an 
addendum in October 2008.  The VA examiner provided responses 
to questions presented to him from the AMC (taken from the 
August 2008 Board remand).  The examiner opined that the in-
service injuries to the right knee did not permanently worsen 
the Veteran's underlying disability.  The examiner also 
concluded that the Veteran's injuries to the right knee in-
service were not related to the Veteran's current 
osteoarthritis of the right knee.  

In the May 2009 remand, the Board noted that the examiner did 
not include a rationale for the opinions provided.  Noting 
that a bare conclusory opinion without an explanation of the 
basis for the opinion is not adequate, the Board determined 
in May 2009 that the report of the March 2008 VA examination 
and the October 2008 addendum must be returned to the 
examiner to obtain a rationale for the conclusions reached.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. 
West, 12 Vet App. 185 (1999) (supporting clinical data or 
other rationale should accompany medical opinion).

It does not appear, however, that any action was taken on the 
May 2009 remand.  In this regard, it does not appear that an 
attempt was made to return the reports to the conducting 
examiner to obtain the requested information, nor was a 
supplemental statement of the case issued following the May 
2009 remand.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the appeal must be remanded for compliance with the May 
2009 Board remand.

Ongoing medical records should also be obtained.  In a June 
2009 statement, the Veteran indicated that he had recently 
received treatment at the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  However, the claims file contains VA 
treatment records only through February 13, 2008.  The Board 
finds that the Veteran should be afforded an opportunity to 
update his claims file with any additional records relevant 
to his claims that have not been associated with it.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant 
treatment records from the VAMC in 
Fayetteville, Arkansas, from February 2008 
to the present.

2.  Return the March 2008 VA examination 
report and the October 2008 addendum to 
the conducting examiner, if available, to 
obtain the following:
a) His rationale for the opinion that it 
is not likely that the Veteran's in-
service injuries resulted in or 
contributed to the Veteran's current 
degenerative joint disease of the right 
knee, and

b) His rationale for his opinion that any 
possible prior injury the Veteran 
sustained to his right knee was not 
aggravated (permanently worsened the 
underlying disorder beyond normal 
progression of the disorder) by his in-
service injuries.

The claims file must be made available to 
and reviewed by the examiner.  If this 
examiner is not available, arrange for the 
opinion to be provided by another examiner 
of equal qualifications.  If a new 
examination is deemed necessary by the 
examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that the 
requested medical opinion is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO/AMC should implement 
corrective procedures.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


